Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant’s amendments to the claims were not found to be persuasive in view of 35 U.S.C 103, please see the updated grounds of rejection provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations reciting “said gather strip element comprising plural superimposed layers folded upon one another to form an inverted pyramidal geometry”, “wherein said gather strip element comprises at least four superimposed layers and four independent sheets at said bond, wherein said gather strip elements are folded upon each other”, and wherein each of said sheets are serpentine folded” render the claim indefinite. It is not clear what the structural differentiating factor is between the claimed sheets and layers, as both are 
For the purposes of examination, Figures 2A and 2B are relied upon to interpret the elements of layers and sheets. Please clarify the quantity, structural relationship, and narrowing of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio (US 7803726) in view of Policicchio (US 7182537) and in further view of Hassonjee (US 7902095) .
Regarding claim 1, Policicchio (US 7803726) teaches a cleaning article for cleaning a target surface, said cleaning article comprising:
a nonwoven sheet (non woven base material D);
an absorbent core joined to said nonwoven sheet, said core having a core width (absorbent core H; see Col. 9, line 66-Col. 10, line 10 disclosing the absorbent core structure; see also Col. 10, lines 35-37 disclosing that the absorbent core can be positioned anywhere; please note that the embodiment of Duster Pad Example 11 calls element H a solid core, wherein Col. 13, line 65-Col. 14 line 4 clarifies that the ‘solid’ nature is related to the core being one single piece, i.e. that the core H of Figure 15B is still absorbent); and
a hydrophilic gather strip element having a gather strip element width and joined to said nonwoven sheet (Please refer to the plurality of hydrophilic non-wovens F forming an element) at an elongate bond (G) so that 
said core is disposed between said nonwoven sheet and said gather strip element and said core is in face to face relationship with said nonwoven sheet and with said gather strip element (Refer to Col. 27, line 61-Col. 28 line 7 disclosing an attachment layer, an absorbent core, and hydrophilic layers; wherein Figure 15B shows the absorbent core H between elements D and F), 
said gather strip element comprising plural superimposed layers (Col. 12, lines 39-42 disclose a plurality of non-wovens F; see also Col. 16, lines 66-67),
a plurality of said layers having strips extending outwardly from said bond (Refer to the sinusoidal ‘scribbles’ depicting cuts of Figure 15B), 
wherein the cleaning article is free of tow fibers and attachment sleeves (wherein element C is being used as a way for a hand to operate the invention, see Col. 17, lines 21-25; wherein Figure 15B shows an embodiment without tow fiber layer E or attachment of handle A; Col. 11, lines 15-17 disclose that opportunities to mix and match handle designs and duster compositions; see Col. 31, lines 60-63), 
wherein said gather strip element comprises at least four superimposed layers and four independent sheets joined together at said bond (wherein Col. 7, lines 7-18 disclose that the number of layers comprising the hydrophilic non-wovens can range from 2 to about 30 layers, or 3 to about 15, or from 4 to 12), wherein said gather strip elements are folded upon each other to form a laminate (wherein Col. 8, lines 3-7 disclose creating laminates and wherein Col. 8, lines 20-30 disclose a trilayer sandwich type structure forming the laminate; wherein in an embodiment including a maximum of 30 layers, there would be multiple sheets to form said layers),
wherein said gather strip element width is greater than said core width (wherein Col. 11, lines 36-38 define the width as the direction perpendicular to the longitudinal axis, i.e. the shorter side of the rectangular shape of the pad; wherein element H of Figure 15B has a shorter width than the width of elements F).
However, Policicchio ‘726 does not explicitly teach that the hydrophilic non-woven elements form an inverted pyramidal geometry. However, from the same or similar field of endeavor, Policicchio (US 7182537) discloses an inverted pyramidal geometry (Col. 55, lines 34-43; see Figure 4b). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an inverted pyramidal geometry as disclosed by Policicchio ‘537 into Policicchio ‘726. 
One would be motivated to do so in order to allow the cleaning pad to maintain its resiliency, even under pressures during use. This enables the pad to ‘spring back’ to its original thickness (Col. 55, lines 34-43). This modification would be recognized as applying a known technique, i.e. a geometry for distributing force, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
However, although modified Policicchio ‘726 discloses that the hydrophilic non-wovens may be disposed in a trilayer sandwich-type structure as well as multiple forms of loops (F1), modified Policicchio ‘726 does not explicitly teach four independent sheets folded upon one another, wherein each of said sheets are serpentine folded. However, from the same or similar field of endeavor, Hassonjee (US 7902065) discloses sheets folded upon one another, wherein each of said sheets are serpentine folded (Please refer to Figure 6b, as well as Col. 3, lines 5-12; Col. 8, lines 41-46).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an alternative fold as disclosed by Hassonjee into the invention of modified Policicchio ‘726. One would be motivated to do so because this configuration provides a structure which relieves strain (Col. 8, lines 41-46). Additionally, this is seen as a reasonable alternative recognized by one having ordinary skill in the art instead of the folding construction disclosed by Policicchio ‘726. This modification would be recognized as applying a known technique, i.e. a fold, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding the quantity of four, Examiner has provided a 112(b) rejection above in order to interpret the claimed invention. Policicchio ‘726 discloses a potential of 30 layers, even further providing a trilayer sandwich structure. Applicant has not indicated a criticality of the number four for the claimed invention and this is further evidenced by contemplating multiple quantities in different embodiments. It is not considered novel nor unique to discover a quantity or design structure through routine experimentation. The expected results of modifying the quantity of layers to achieve different absorption efficiencies is contemplated and suggested by Policicchio ‘726; please refer to at least Tables 2 and 3. Thus, the claimed invention is rendered obvious by modified Policicchio ‘726.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723